Citation Nr: 0504624	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
thigh injury, currently rated 30 percent disabling.

WITNESS AT HEARINGS ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had multiple periods of verified active duty for 
training between March 1965 and August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2000 and May 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that in pertinent part denied an 
increased rating for left thigh injury residuals, then rated 
10 percent disabling. 

The veteran testified before an RO hearing officer in 
November 2000 and in May 2002.

In September 2004, the RO granted a 30 percent rating 
effective February 12, 1998; however, because a higher 
evaluation is potentially available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the veteran's claim for an increased rating 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In the September 20, 2004 rating decision, the 
AMC also granted secondary service connection for residuals 
of a left distal femur fracture and assigned a 20 percent 
rating effective from February 10, 1999.  In an October 4, 
2004 cover letter, the AMC notified the veteran of that 
decision. 

In February 2000 the Board granted service connection for a 
fracture of the left distal femur on a secondary basis.  In 
September 2004, the RO granted a 30 percent rating for the 
muscle injury to the left thigh, and implemented the Board's 
decision and assigned a 20 percent rating for residuals of a 
left distal femur fracture.  The RO also granted service 
connection for arthritis of the left knee and assigned a 10 
percent rating.  The veteran was notified of this decision 
and of his appellate rights in September 2004.  The Board 
points out that the grant of service connection for the 
fracture of the left femur represents a complete grant of the 
benefit sought, which was his claim for service connection 
for that disorder.  

A review of the September 2004 letter shows that the veteran 
was not informed of the grant of service connection for the 
arthritis of the left knee.  It is request that the RO notify 
the veteran that service connection for arthritis of the left 
knee has been granted and is rated as 10 percent disabling.  
He should be informed of his appellate rights.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2004 the Board remanded the current issue to the 
RO for a VA examination in order to determine the severity of 
the injury to Muscle Group XIII (Diagnostic Code 5313).  This 
Muscle Group includes the posterior thigh group, and 
hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) 
semimembranosus; (3) semitendinosus.  The examiner was also 
requested to indicate whether the injury to Muscle Group XIII 
was moderate, moderately severe, or severe.  

The examination was conducted in August 2004.  As requested 
the examiner indicated that the injury to Muscle Group XIII 
resulted in moderately severe disability.  However, the 
examiner also indicated that there was involvement of Muscle 
Group XV (Diagnostic Code 5315).  This Muscle Group, the 
mesial thigh group, includes the adductor longus, adductor 
brevis, adductor magnus, and gracilis.  

In view of the involvement of Muscle Group XV, the Board 
finds that an addendum to the August 2004 examination is 
warranted.

Accordingly, this case is remanded for the following:

1.  The RO is requested to forward the 
claims file to the orthopedist who 
conducted the August 2004 examination for 
an addendum (if unavailable to another 
orthopedist).  Request the examiner to 
again review the claims folder and to 
then indicate whether the injury to 
Muscle Group XV is productive of slight, 
moderate, moderately or severe 
disability.  If the examiner requires 
another examination it should be 
accomplished.

2.  Thereafter, the RO should re-
adjudicate the claim. If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
includes all pertinent rating criteria 
not previously furnished the veteran, and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




